Title: From George Washington to John Hancock, 17 June 1776
From: Washington, George
To: Hancock, John



Sir,
New York June 17th 1776.

The Inclosed came to my hands as a private Letter from Genel Sullivan—As a private Letter I lay it before Congress. The tendency (for it requires no explanation) will Acct for the contrast between it and the Letter of Genl Arnold.
That the former is aiming at the Command in Canada, is

obvious—whether he merits it or not is a matter to be considered; and that it may be considered with propriety I think it my duty to observe—as of my own knowledge—that he is active, spirited, and zealously attach’d to the Cause; that he does not want Abilities, many Members of Congress, as well as myself, can testify—But he has his wants; and he has his foibles—The latter are manifested in a little tincture of vanity, and in an over desire of being popular, which now and then leads him into some embarrassments. His wants are common to us all; the want of experience to move upon a large Scale; for the limitted, and contracted knowledge which any of us have in Military Matters stands in very little stead; & is greatly overbalanced by sound judgment, and some knowledge of Men and Books; especially when accompanied by an enterprizing genius, which I must do genl Sullivan the justice to say, I think he possesses; but as the Security of Canada is of the last Importance to the well being of these Colonies I should like to know the Sentiments of Congress respecting the Nomination of any Officer to that Command. The Character I have drawn of Genl Sullivan is just, according to my Ideas of him—Congress will be pleased therefore to determine upon the propriety of continuing him in Canada, or sending another, as they shall see fit. whether Genl Sullivan knew of the promotion of Genl Gates (at the time of his writing) & that he had quitted the department he left him in, when he Marchd his Brigade from hence to Canada I cannot undertake to say. nor can I determine whether his wish to be recalled would be chang’d by it if he did. I shall add no more than my respectful Complimts to Congress & that I have the honour to be with every Sentiment of regard & esteem Sir Yr Most Obedt & Most Hble Servt

Go: Washington

